Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received August 26, 2022.  No Claims have been amended, canceled or added.  Therefore, claims 1-20 are pending and addressed below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lear et al. (US2019/0319953 A1, publish date 10/17/2019).

Claims 1, 11, 20:
With respect to claims 1, 11, 20, Lear et al. discloses a method/an apparatus/a tangible, non-transitory (implementing secure modification of MUD files based on device applications, Figure 5) (device 112 requesting one or more applications from manufacturer application service 140, IoT devices based on a particular operating system may request to download or install applications, 0029) (a MUD controller 116, Figure 3) comprising: 
one or more network interfaces (network interface, Figure 7, 700);
a processor coupled to the one or more network interfaces and configured to execute one or more processes (processor, Figure 7, 710); and
a memory configured to store a process that is executable by the processor
(memory, Figure 7, 730), the process when executed configured to/computer-readable medium storing program instructions that cause a management service for a network to execute a process comprising:
establishing, by a management service for a network executed by one or more devices, a trust relationship with an entity associated with an endpoint in the network (Authentication entity 118, for example, a BRSKI registrar, may use the initial device identifier from device 112 along with the certification from manufacturer application service 140 that has a pre-established trust relationship with authentication entity 118, to provide an updated device identifier (e.g., updated DevID) to device 112 at an operation 518, 0051);
receiving, at the management service and via a Manufacturer Usage Description file for the endpoint, an indication that the entity desires remote access to the endpoint in the network (operation 502, device 112 may provide its certificate or other initial device identifier to access control device 114. The initial certification for device 112, such as the initial device identifier or certificate (e.g., IDevID or LDevID), may include a MUD identifier. The MUD identifier (e.g., MUD URI) identifies the appropriate MUD file for device 112, 0041) (Figure 5, 502, 516); 
configuring, by the management service and based on the indication, the network to provide a remote access connection between the entity and the endpoint in the network (At an operation 504, MUD controller 116 may use the MUD identifier (e.g., MUD URI) provided by device 112 to request the associated MUD file (e.g., MUD file 152) from MUD file server 150. At an operation 506, MUD file server 150 provides the appropriate MUD file for device 112 (e.g., MUD file 152), 0042); and 
providing, by the management service and to the entity, credentials to the entity for the remote access connection (At an operation 508, MUD controller 116 provides the relevant access control permissions contained in MUD file 152 to access control device 114. With this arrangement, device 112 is attached to network 110 via access control device 114 with the appropriate initial access control permissions on its ports to only permit communication that has been approved by MUD file 152. 0042) (At an operation 526, MUD controller 116 provides the updated access control permissions contained in concatenated MUD file 300 to access control device 114. With this arrangement, device 112 with first application 142 (App.sub.1) and second application 144 (App.sub.2) installed is attached to network 110 via access control device 114 with the appropriate updated access control permissions on its ports to enable communications or other functionality for the combination of device 112, first application 142 (App.sub.1), and second application 144 (App.sub.2), 0054) (Figure 5, 512, 514, 524, 526)

Claims 3, 13:
With respect to claims 3, 13, Lear et al. discloses wherein the entity is a manufacturer or vendor of the endpoint and comprises one or more servers that communicate with the management service (Manufacturer usage descriptions (MUD) provide a mechanism for a device manufacturer to embed a Uniform Resource Identifier (URI) in the device at the time the device is manufactured, The URI resolves or links to the device manufacturer's MUD file server to retrieve an associated MUD file for the device, 0013).

Claims 4, 14:
With respect to claims 4, 14, Lear et al. discloses further comprising: receiving, at the management service and from the network, contextual information regarding the endpoint (at an operation 502, device 112 may provide its certificate or other initial device identifier to access control device 114. The initial certification for device 112, such as the initial device identifier or certificate (e.g., IDevID or LDevID), may include a MUD identifier. The MUD identifier (e.g., MUD URI) identifies the appropriate MUD file for device 112, 0041), wherein the management service configures the network to provide the remote access connection based further in part on the contextual information (MUD controller 116 may use the MUD identifier (e.g., MUD URI) provided by device 112 to request the associated MUD file (e.g., MUD file 152) from MUD file server 150. At an operation 506, MUD file server 150 provides the appropriate MUD file for device 112 (e.g., MUD file 152) to MUD controller 116. 0042).

Claims 7, 17:
With respect to claims 7, 17, Lear et al. discloses wherein the endpoint sends a Uniform Resource Indicator URI that specifies a location of the Manufacturer Usage Description file for the endpoint (Manufacturer usage descriptions (MUD) provide a mechanism for a device manufacturer to embed a Uniform Resource Identifier (URI) in the device at the time the device is manufactured, 0013) (MUD controller 116 with a MUD identifier, such as a Uniform Resource Identifier (URI), 0027).

Claims 8, 18:
With respect to claims 8, 18, Lear et al. discloses further comprising: receiving, at the management service, one or more requested parameters for the remote access connection (MUD files, protocols, 0061, Table 4).



Claim 10:
With respect to claim 10, Lear et al. discloses wherein the entity uses the credentials to troubleshoot, configure, or download software to the endpoint via the remote access connection (to download or install new applications, when applications are downloaded or installed at a device, a new MUD file and a new or substitute certificate for the device may be provided, 0015-0016).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 9, 12, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lear et al. (US2019/0319953 A1, publish date 10/17/2019) in view of Shurtleff et al. (US2020/0177485 A1, file date 12/04/2018).

Claims 2, 12:
With respect to claims 2, 12, Lear et al. discloses wherein the remote access connection comprises a virtual private network (VPN) connection (may also include instances of virtual machines or applications, 0018) (a device may be provided through a private network, 0024).

Shurtleff et al. teaches the network environment 100 can comprise multiple layers (also sometimes referred to as clouds or networks), such as a cloud layer 110, a fog layer 120, and an IoT layer 130 (Figure 1), a process 300 for registering an IoT device (e.g., the IoT device 134) to an IoT management system (e.g., the IoT management system 116) (0061, Figure 3), wherein the remote access connection comprises a virtual private network (VPN) connection (In addition to establishing the secure connection 118, in some embodiments, the security appliances or other networking devices can also provide other services, such as virtual private network (VPN) concentration, The secure connection 118 can be implemented in various ways, such as utilizing VPN, 0017).

Lear et al. and Shurtleff et al. are analogous art because they are from the same field of endeavor of Internet of Things (IoT). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Shurtleff et al. in Lear et al. for wherein the remote access connection comprises a virtual private network (VPN) connection as claimed for purposes of automating much of the investigation and diagnosis and  capable of running mobile computing device such that, from anywhere in the world, an end user can have immediate access to a wide array of sophisticated tools for IoT management and security. (see Shurtleff et al. 0013)

Claims 5, 15:
With respect to claim 5, Lear et al. discloses the limitations of claims 1, 11, as addressed. 

Lear et al. does not disclose wherein the contextual information regarding the endpoint indicates a location of the endpoint or a level of the endpoint in a Purdue model as claimed. 

However, Shurtleff et al. teaches the network environment 100 can comprise multiple layers (also sometimes referred to as clouds or networks), such as a cloud layer 110, a fog layer 120, and an IoT layer 130 (Figure 1), a process 300 for registering an IoT device (e.g., the IoT device 134) to an IoT management system (e.g., the IoT management system 116) (0061, Figure 3), wherein the contextual information regarding the endpoint indicates a location of the endpoint or a level of the endpoint in a Purdue model (the IoT device initiating a connection to a networking device, The IoT device 134 or the client device 136 can transmit a request 302 including a MUD uniform request locator (URL), 0062).

Lear et al. and Shurtleff et al. are analogous art because they are from the same field of endeavor of Internet of Things (IoT). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Shurtleff et al. in Lear et al. for wherein the remote access connection comprises a virtual private network (VPN) connection as claimed for purposes of automating much of the investigation and diagnosis and  capable of running mobile computing device such that, from anywhere in the world, an end user can have immediate access to a wide array of sophisticated tools for IoT management and security. (see Shurtleff et al. 0013)

Claims 6, 16:
With respect to claims 6, 16, Lear et al. discloses the limitations of claims 1, 11, as addressed. 

Lear et al. disclose wherein configuring the network to provide the remote access connection between the entity and the endpoint in the network comprises: sending an access policy to cloud firewall associated with the network (Authorization for access outside of the enterprise network can be managed by access points, firewalls, or similar authorization devices that allow or deny access to/from devices on the network, Authorization may be implemented by using a policy that defines rules for specifying devices, types of access, and/or destinations that are permitted and/or prohibited for access outside of the enterprise network, 0002).

Shurtleff et al. teaches the network environment 100 can comprise multiple layers (also sometimes referred to as clouds or networks), such as a cloud layer 110, a fog layer 120, and an IoT layer 130 (Figure 1), a process 300 for registering an IoT device (e.g., the IoT device 134) to an IoT management system (e.g., the IoT management system 116) (0061, Figure 3), wherein configuring the network to provide the remote access connection between the entity and the endpoint in the network comprises: sending an access policy to a virtual private network (VPN) concentrator, cloud firewall, or remote desktop protocol (RDP) service associated with the network (such as virtual private network (VPN) concentration, firewalling, 0017) (The policy data store 224 can store network security policies, application policies, device policies, and other rules for managing IoT devices. The policies and rules may be defined by an end user, the network controller 200, a device manufacturer, an industry standards group, a security service provider, and/or other authority, 0060).

Lear et al. and Shurtleff et al. are analogous art because they are from the same field of endeavor of Internet of Things (IoT). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Shurtleff et al. in Lear et al. for wherein the remote access connection comprises a virtual private network (VPN) connection as claimed for purposes of automating much of the investigation and diagnosis and  capable of running mobile computing device such that, from anywhere in the world, an end user can have immediate access to a wide array of sophisticated tools for IoT management and security. (see Shurtleff et al. 0013)

Claims 9, 19:
With respect to claims 9, 19, Lear et al. discloses wherein the one or more requested parameters comprise at least one of: a bandwidth for the remote access connection or a protocol with which the entity is to communicate with the endpoint (MUD files, protocols, 0061, Table 4).

Shurtleff et al. teaches the network environment 100 can comprise multiple layers (also sometimes referred to as clouds or networks), such as a cloud layer 110, a fog layer 120, and an IoT layer 130 (Figure 1), a process 300 for registering an IoT device (e.g., the IoT device 134) to an IoT management system (e.g., the IoT management system 116) (0061, Figure 3), wherein the one or more requested parameters comprise at least one of: a bandwidth for the remote access connection or a protocol with which the entity is to communicate with the endpoint (they are functional and operating within ranges of expected measurements (e.g., upload bandwidth/throughput, download bandwidth throughput, connection rate, etc.), 0036) (The monitoring and remediation subsystem 216 may also deploy device-based policies: device performance (e.g., acceptable or unacceptable ranges for bandwidth/throughput, latency, jitter, packet loss, error, load, response times, computing resource usage, etc.), 0040).

Lear et al. and Shurtleff et al. are analogous art because they are from the same field of endeavor of Internet of Things (IoT). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Shurtleff et al. in Lear et al. for wherein the one or more requested parameters comprise at least one of: a bandwidth for the remote access connection or a protocol with which the entity is to communicate with the endpoint as claimed for purposes of automating much of the investigation and diagnosis and  capable of running mobile computing device such that, from anywhere in the world, an end user can have immediate access to a wide array of sophisticated tools for IoT management and security. (see Shurtleff et al. 0013)


Response to Remarks/Arguments
Applicant's arguments filed on August 26, 2022 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that:

Claim 1, 11, and 20:
(1) Lear fails to teach a management service that receives an indication that an entity associated with an endpoint in a network desires remote access to the endpoint, as presently claimed.  In contrast with the present claims, Lear teaches that “device 112 may request to download or install one or more applications from manufacturer application service 140.” This request is also shown in Figure 5 at step 510, whereby device 112 requests access to applications 1 & 2 via the manufacturer application service 140. In other words, Lear teaches that the endpoint (device 112) indicates it desires remote access to the entity (manufacturer application service 140)—not that the entity indicates it desires remote access to the endpoint, as presently claimed.

(2) Lear fails to teach that an indication that the entity desires remote access to the endpoint is received via a Manufacturer Usage Description (MUD) file for the endpoint, as presently claimed. Lear teaches that the MUD file 152 only contains the access control permissions which are currently approved for device 112.  Unlike the present claims, Lear’s MUD file 152 does not contain an indication that the entity (manufacturer application service 140) desires remote access to the endpoint (device 112).

(3) Lear fails to teach a management service that provides credentials to the entity associated with the endpoint for a remote access connection with the endpoint, as presently claimed. As shown in Lear’s Figure 5 at steps 508 and 526 (both of which are referenced by the Office Action®), MUD controller 116 provides access control permissions to access control device 114 which, in turn, enables the endpoint (device 112) to access the entity (manufacturer application service 140). Lear confirms in paragraph in [0042]: “MUD controller 116 provides the relevant access control permissions contained in MUD file 152 to access control device 114. With this arrangement, device 112 is attached to network 110 via access control device 114 with the appropriate initial access control permissions on its ports to only permit communication that has been approved by MUD file 152 [to manufacturer application service 140].” This differs, however, from the present claims which require that credentials are provided to the entity for remote access connection to the endpoint.


In response to remark/arguments (1)-(3), Examiner respectfully disagrees.  Lear et al. discloses “device 112 may provide its certificate or other initial device identifier to access control device 114.  … At an operation 503, access control device 114 provides the MUD identifier (e.g., MUD URI) associated with the MUD file for the device (e.g., MUD file 152) to MUD controller 116. … At an operation 504, MUD controller 116 may use the MUD identifier (e.g., MUD URI) provided by device 112 to request the associated MUD file (e.g., MUD file 152) from MUD file server 150. … At an operation 508, MUD controller 116 provides the relevant access control permissions contained in MUD file 152 to access control device 114” (0041-0042).  Therefore, Examiner maintains that Lear et al. does teach and suggest this limitation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433